Citation Nr: 0717432	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO. 02-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 until 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks a total disability evaluation, based upon 
individual unemployability. An informal claim for TDIU was 
received by the RO on August 7, 2000. A formal claim was 
received on October 20, 2000. 

The claim is presently remanded because (1) the evidence as 
to the veteran's employability status is unclear and (2) a 
recent VA examination conducted to ascertain the level of the 
veteran's disability was not undertaken with a full review of 
the record. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

First, the law provides that all veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disability shall 
be rated totally disabled. Total disability will be 
considered to exist when there is presented any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether a veteran currently 
is unemployable. Id.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. 
§ 4.15. A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider." Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability. In this case, service connection is in 
effect for seven disabilities: a mood disability, a 
lumbosacral strain, arthritis of the left ankle, arthritis of 
the right ankle, headaches due to an undiagnosed illness, 
hemorrhoids, and psuedofolliculitis barbae. 

The RO adjusted the veteran's rating evaluations during the 
pendency of the appeal, both increasing and decreasing the 
veteran's combined disability rating. At the time of his 
application in August 2000, the combined rating evaluation 
was 80 percent. Specifically, in May 2001, the RO granted a 
40 percent evaluation for the lumbosacral strain and a 50 
percent evaluation for the mood disorder, both ratings 
effective July 20, 2000. Thus, in August 2000 the mood 
disability was rated as 50 percent disabling; the lumbosacral 
strain was 40 percent disabling; the arthritis of the left 
ankle was 10 percent disabling, the arthritis of the right 
ankle was 10 percent disabling; the headaches were 10 percent 
disabling and the hemorrhoids were noncompensable. Therefore 
the combined rating was 80 percent and meets the first 
criteria of 38 C.F.R. §§ 4.16(a), 4.25. The claim for a total 
rating was also denied in May 2001, and the veteran filed a 
timely notice of disagreement subsequently that month.

Subsequently, a March 2003 rating decision granted service 
connection for pseudofolliculitis barbae which was evaluated 
as noncompensable and proposed to reduce the rating of the 
mood disorder from 50 percent to 30 percent. The reduction of 
the mood disorder was implemented in a June 2003 rating 
decision and was effective September 1, 2003. None of the 
other rating evaluations were altered at this time and 
therefore the combined rating was 70 percent, with at least 
one disability, the lumbosacral stain, being rated as 40 
percent disabling. Therefore, the veteran continued to meet 
the requirements of 38 C.F.R. § 4.16(a) during this period.

An April 2004 rating decision proposed a reduction in the 
rating for lumbosacral strain from 40 percent to 10 percent. 
This reduction was implemented in January 2006 and was 
effective from April 1, 2006. However, the veteran appealed 
this decision and the RO increased the rating for the 
lumbosacral strain to 20 percent in an October 2006 rating 
decision. The 20 percent evaluation for lumbosacral strain 
was effective April 1, 2006. Again, no other disability 
rating was altered at this time. The combined rating as of 
April 2006 was 60 percent, and no single disability was rated 
as at least 40 percent disabling. 

The veteran is 36 years old and attended one semester of 
college and was last reported to be employed by a radio 
station. 

During the period from September 2000 until March 31, 2006 
the veteran held a variety of jobs, each for brief periods of 
time, interspersed with periods of unemployment. For example, 
during a September 2000 VA examination, the veteran reported 
past employment including a shoe salesman, patient 
transportation and a housekeeper. The VA examiner noted the 
veteran was unable to maintain employment due to his physical 
limitations and hostile demeanor. He indicated he lasted 
worked at Centennial Medical Center which he stopped because 
of pain in his back and feet. The examiner concluded that the 
veteran could do a job sitting but would be unable to perform 
any employment that required prolonged standing or heavy 
lifting. 

A May 2001 letter from J.S., the veteran's former employer, 
confirmed the veteran missed several days due to back and 
foot pain. Mr. S. noted that had the veteran not quit, he 
would have been fired due to his inability to walk distances 
or lift heavy loads as the job required. 

A November 2002 VA outpatient treatment record reflected the 
veteran had not worked for a year. The veteran reported 
working at a radio station full time at one point, but 
explained he had been let go for business reasons. He 
indicated he was brought back for a four month period to work 
1 day a week, but the employment did not continue and he had 
been unemployed for approximately 1 year. 

A December 2003 VA outpatient treatment record documenting 
treatment for chronic back pain also suggested the veteran 
was limited by his service connected disabilities. The 
physician noted the veteran was scheduled to take a real 
estate examination that afternoon. However, the physician 
wrote a note for the veteran as she did not believe the 
veteran would be able to sit in one place for four hours and 
explained the veteran was on medication which affected his 
concentration.

From December 2003 until May 2004 there is evidence the 
veteran was employed at least part time at a radio station. 
The exact hours and salary during this time are unknown 
although pay stubs suggest a rate of $8 per hour with the 
amount of hours varying per pay period. An earnings statement 
from Cumulus Broadcasting dated in December 2003 reflected a 
pay rate of $8 per hour and a total of 14 hours. A July 2003 
statement reflected a total of 38 hours and a January 2004 
statement reflected 53 hours. These earnings statements also 
reflected deductions pursuant to two support orders. 

A November 2004 VA examination reflected the veteran was 
performing temporary work and averaged approximately 30 hours 
per month. From November 2004 until April 2006 there are no 
records concerning the veteran's employment status. The 
record also contains many treatment reports dealing with the 
treatment and pain management of the veteran's service-
connected disabilities. 

However, beginning April 1, 2006 the veteran no longer meets 
the initial criteria of 38 C.F.R. § 4.16(a), and the record 
is unclear as to the veteran's current employment. 
Specifically, an August 2006 VA examination to evaluate the 
veteran's spine suggests the veteran is working full time for 
a radio station. However, the August 2006 VA examination 
suggested the veteran was unable to maintain employment at 
Federal Express due to his disabilities. There is also no 
evidence as to the veteran's employment status subsequent to 
the August 2006 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify all employers 
during the past year and clarify whether 
or not he is working full-time. 

2. The RO/AMC should schedule the veteran 
for a VA social and industrial survey to 
assess the veteran's capacity for 
employment, including as to his reported 
employment with WFSK Radio at Fisk 
University. A written copy of the report 
should be inserted into the claims 
folder. The entire claims folder, to 
include a complete copy of this remand 
must be made available to any 
investigators and examiners, who must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

In particular, the examiner must express 
an opinion as to whether the veteran is 
precluded from obtaining substantially 
gainful employment solely due to his 
service-connected disabilities or whether 
he is unable to maintain substantially 
gainful employment due to any non-
service-connected conditions. 

In determining whether an individual is 
unemployable by reason of service- 
connected disabilities, consideration 
must be given to the type of employment 
for which the veteran would be qualified. 
Such consideration would include 
education and occupational experience. 
See 38 C.F.R. § 3.341. If such 
determinations are not possible without 
resort to speculation, the examiner 
should so state. All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3. The RO/AMC should afford the veteran 
any other necessary medical examinations, 
to be conducted by a qualified physician, 
to ascertain his employment capacity. If 
such examinations are deemed necessary by 
the RO/AMC, the veteran's claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand. 

4. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO/AMC should review and 
readjudicate the claims. See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




